Citation Nr: 0633703	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  98-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran served on active duty from July to October 1973.  
His service department confirms that he had at least 90 days 
of creditable active service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  

The Board remanded the case to the RO for additional 
development of the record in June 2000.  

In November 2004, the Board reopened the claim of service 
connection for schizophrenia and remanded the case for 
further evidentiary development.  



FINDING OF FACT

The veteran's schizophrenia was manifested to a compensable 
degree within one year of his discharge from service; the 
schizophrenia existed prior to service, but the evidence does 
not clearly and unmistakably show that there was no 
aggravation in service, or that any aggravation was due to 
the natural progress of the disorder.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
schizophrenia is due to an injury or disease that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The veteran served on active duty from July to October 1973.  

The private medical records for August 1969 to June 1973 show 
that the veteran was hospitalized in August 1969 for a two-
year history of bizarre and destructive behavior.  He was 
noted to be withdrawn, indifferent and preoccupied.  He did 
not exhibit any clear hallucinations or delusions, or ideas 
of reference.  He was diagnosed with childhood-type 
schizophrenia.  

The private records show he received convalescent care in 
1970 and 1971 for bizarre behavior.  He was thereafter 
hospitalized from March to June 1973 for symptoms including 
bizarre behavior, paranoia, seclusiveness, and poor social 
adjustment.  His symptoms improved during hospitalization, 
but his treating psychiatrists recommended that he be 
maintained in a semi-structured, supportive and therapeutic 
milieu.  

On his June 1973 service entrance examination, the veteran 
denied having any history of psychiatric problems.  The 
available service medical records are silent for any 
reference to psychiatric complaints or findings.  The report 
of his examination for discharge is not on file.  

The veteran's service personnel records do not suggest a 
reason for his service department's decision to discharge him 
after a little over three months of service.  

Following his discharge, the veteran was seen at a private 
medical facility from November to December 1973 for 
complaints including delusions, ideas of reference and 
paranoia.  He explained that a roommate in boot camp 
committed suicide, precipitating the current symptoms.  The 
treating physicians noted that the veteran had suffered from 
schizophrenia since childhood.  The veteran was diagnosed 
with chronic undifferentiated schizophrenia.  

Subsequent VA and private treatment reports document 
treatment of psychoses, although at times some psychiatrists 
suspected malingering on the veteran's part, concluding that 
he had only a personality disorder.  The veteran reported 
having little memory of his service experiences.  

When examined by VA in May 1983, the veteran reported 
undergoing hospitalization for psychiatric problems well 
before service.  He explained that in service, he visited a 
psychiatrist, shortly following which he was discharged.  He 
also reported that he had partial amnesia for his service 
experiences.  The examiner diagnosed paranoid schizophrenia.  

The records from the Social Security Administration (SSA) 
include examinations conducted on behalf of that agency, 
which disclose diagnoses of differing types of schizophrenia.  

On his October 2003 VA examination, the veteran reported 
having had a pre-service history of mental illness.  He 
explained that he denied any such history when entering 
service on the advice of a physician.  

The examiner noted that his review of the medical records 
showed that the schizophrenia was in a chronic state prior to 
service.  The examiner noted that the veteran did not report 
any precipitating event in service.  

Following mental status examination, the examiner diagnosed 
chronic schizophrenia.  He concluded that the veteran's 
mental illness pre-dated service, and that the veteran did 
not encounter any unusual or traumatic events in service.  

The VA examiner concluded that the veteran's mental 
deterioration "clearly" represented a natural progression 
of the schizophrenia that would have occurred regardless of 
whether the veteran was in service at the time.  

In summary, the examiner concluded that the veteran's 
schizophrenia was not aggravated or caused by service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of a psychosis during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit concluded that 
when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  

The Federal Circuit indicated that the government could show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  However, where the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  

The first question that must be answered is whether the 
veteran had a chronic psychosis before entering service.  The 
report of his physical examination for service entrance is 
silent for any reference to psychiatric disability.  
Consequently, the veteran is entitled to the presumption of 
soundness as to a chronic psychosis.  

Given this fact, it is next necessary to determine whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness.  

There is no question in this case that the veteran's 
schizophrenia clearly and unmistakably preexisted service.  
The record is replete with documentation of a schizophrenia 
disorder years before service entrance, and he was in fact 
treated for schizophrenia almost up to the day he attended 
his service entrance examination.  

That is not, however, the end of the analysis.  VA's Office 
of the General Counsel determined that VA must show by clear 
and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03.  

The claimant in this regard is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The burden to show no aggravation of a pre- 
existing disease or disorder during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  

Moreover, service aggravation of a psychosis during wartime 
service is presumed if the disorder is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  See Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  
Schizophrenia is a "psychosis" for the purpose of the above 
law and regulations.  See 71 Fed. Reg. 42,758 (July 28, 2006) 
(to be codified at 38 C.F.R. § 3.384).  

In this case, the manifestations of the veteran's disability 
prior to service, according to private medical records, did 
not include symptoms such as ideas of reference.  

The veteran's service medical records do not reference 
psychiatric problems, but they are incomplete.  The private 
medical records for the period immediately after service, 
however, show that the veteran's schizophrenia was clearly 
manifest to a compensable level, and included symptoms not 
previously reported.  

In short, the Board finds that the veteran is entitled to the 
presumption that his schizophrenia was aggravated during 
service, and further finds that the presence of additional 
psychiatric symptoms immediately after service suggests that 
the increase in severity of the schizophrenia was not due to 
the natural progress of the disease.  

While the October 2003 examiner found no evidence of 
aggravation, he did not conclude that the increase in 
severity was clearly and unmistakably due to natural 
progress.  

The Board again notes that there is a high burden of proof 
that must be carried by VA to deny the claim.  The Board 
concludes there is insufficient evidence to show the 
condition was not aggravated by service, and the veteran 
therefore is entitled to service connection.  



ORDER

Service connection for schizophrenia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


